            Case 1:18-cv-10933-RA Document 113 Filed 09/15/19 Page 1 of 5



       JUDICIAL COUNCILS REFORM CONDUCT AND DISABILITY ACT
      JUDICIAL MISCONDUCT COMPLAINT UNDER 28 U.S.C. §§ 351‒3641
  AGAINST THE PRESIDING JUDGE AND CHIEF EXECUTIVE OFFICER OF THE
             JUDICIAL CONFERENCE OF THE UNITED STATES

Filing Number: 32
Date: September 15, 2019 (Initial filing Date: February 13, 2019)

1.    Name and Address of Claimant: Manuel P. Asensio (“Claimant”), 641 Lexington
Avenue, Suite 1533, New York, NY 10022, (212) 702-8801; mpa@asensio.com

The Claimant is a father. He is acting to protect his daughter, New Yorkers and the American
people from the Hon. John G. Roberts Jr.’s use of his housekeeping authority2 at the US Judicial
Conference prejudicial, unauthorized and impermissible federal domestic relations and domestic
violence policies and rules. Respondent Roberts Jr. fabricated these rules under the cover of his
so-called “domestic relations [and domestic violence] exception to federal subject matter
jurisdiction” (DRE). Under the DRE, Chief Justice Robert Jr. has entered into agreements3 with
New York State Chief Judge Janet Marie DiFiore4 that allow her to operate a corrupt state domestic
relations and domestic violence judicial process. The Claimant conducted an investigation of over
120 senior New York state officials5 and filed the evidence against Judge DiFiore and Respondent
Roberts Jr. in two federal civil rights titled Asensio et al. v. DiFiore et al., 18 CV-10933 [Judge



1. 96th Congress: “An Act to revise the composition of the judicial councils of the Federal judicial circuits, to establish
a procedure for the processing of complaints against Federal judges.” The Act authorizes any person to file a complaint
alleging that a federal judge has engaged in conduct “prejudicial to the effective and expeditious administration of the
business of the courts.” The rules governing this law’s administration were codified in 2008 in Title 28 of the US
Code Chapter 16 Sections 351‒364. This complaint involves an investigation of the chief justice’s unauthorized
conduct at the Judicial Conference for the purpose of allowing fraudulent federal judicial conduct under cover of the
so-called “domestic relations exception to federal subject matter jurisdiction.”

2. These are rules that are sole and exclusive allowed to manage the internal operation of the state judiciary and cannot
have any impact outside the four walls of the courthouse. Judge DiFiore has used the agreement between Respondent
Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate America’s most important
rights in the most important area of liberty and freedom, New York domestic relations processes.

3. See direct incontrovertible evidence filed in the Judicial against five federal judges including the Chief Justice. In
an attempt to avoid reporting the complaints from Congress, Chief Justice Roberts Jr., James C. Duff, director of the
Judicial Conference, Katherine H. Simon, Office of Judicial Conference Secretariat and the Chief Judge of the Second
Circuit, and the members of the Judicial Council for the Second Circuit have deliberately failed to docket three of the
five complaints and to identify the individual federal judges related to each to the complaints.

4. The Movant refers to New York State Chief Justice Janet Marie DiFiore as a judge, not a justice in the Asensio v.
DiFiore and Asensio v. Roberts cases and the related federal judicial conduct complaints. Only the Chief Justice of
the US Supreme Court who is also the Presiding Judge and Chief Executive Officer of the US Judicial Conference,
the Honorable John G. Roberts Jr. is a justice in these matters.

5. See Annex 1 to this complaint that includes a copy of the first paragraph of the Complainant’s civil rights compliant.
             Case 1:18-cv-10933-RA Document 113 Filed 09/15/19 Page 2 of 5



Ronnie Abrams6] and Asensio et al. v. Roberts et al., 19 CV-03384 [Judge Katherine Polk Failla]
(DRE Cases).

2.     Place of Filing: James C. Duff, Director, and Lee Ann Bennett, Deputy Director, of the
Administrative Office of the United States Courts, 202-502-2600; and Katherine H. Simon, Office
of Judicial Conference Secretariat, 202-502-2400, One Columbus Circle, NE Washington, DC
20544

3.     Purpose of this Filing: To file a copy of the Complainant’s Motion entered under Federal
Rules of Civil Procedure (“F.R.C.P.”) 9(b), (d)(e) and (g) 28 U.S.C.A. and Memorandum of Law
dated September 13, 2019 to Compel the Hon. Ronnie Abrams to withdraw or vacate her Opinion
& Order and recuse herself that is also dated September 13, 2019.

This number 32 in Judicial Conduct complaint docket numbered 02-19-90052-jm and 02-19-
90053-jm with the Judicial Council of the Second Circuit and the US Judicial Conference.

The introduction found on page 2 of the motion states the following:

           The US States and their judges have no right to stick their noses “in[to] the domestic
           relations of society . . . [and] with a kind of inquisitorial authority, enter the
           habitations and even into the chambers and nurseries of private families, and inquire
           into and pronounce upon the morals and habits and affections or antipathies of the
           members of every household” . . . such actions “cannot be recognized as sources of
           authority by the courts of the United States. The origin and the extent of their
           jurisdiction must be sought in the laws of the United States”

           Barber v. Barber, 62 U.S. 582 [1858

“The Plaintiff files this legal brief and affidavit under the Rules of Civil Procedure (“F.R.C.P.”)
9(b), (d)(e) and (g) 28 U.S.C.A in direct response to the Hon. Judge Ronnie Abrams’ filing of a
fabrication of a fictitious and unauthorized entering of a paper in this case on this date the 13th of
2019 that she is pretending to be an authorized judicial act. It is not.7 Her so-called “Opinion and
Order” is really a continuation of her scheme to protect Hon. John Glover Roberts, Jr.’s deliberate




6. This complaint contains in flagrante delicto incontrovertible incriminating direct evidence proving beyond
reasonable doubt that Judge Abrams fabricated a fictious unauthorized official federal court document containing false
information for Judge DiFiore to use to defend herself in the New York Daily News and that Judge Abrams has
fabricated unauthorized process to protect Judge DiFiore against the allegations contained in Asensio v. DiFiore.
Together, Judges Abrams and DiFiore fabricated a fanciful story that appeared in the New York Daily News on
Monday, January 1, 2019.

7
    See Legal Authorities memorandum dated September 13, 2019 filing in support of this motion.



                                                    Page 2 of 5
           Case 1:18-cv-10933-RA Document 113 Filed 09/15/19 Page 3 of 5



and malicious use of his housekeeping authority8 and strictly ministerial powers9 and violation of
Rule 1 the most important federal statute to America’s constitutional democracy10. Judge Abrams’
is also acting to protect Chief Justice Roberts Jr.’s unauthorized use of his power as Presiding
Judge and Chief Executive Officer of the US Judicial Conference that is strictly limited by 28
U.S.C. §2072(b) to be used only for housekeeping purposes and not to “abridge, enlarge or modify
any substantive right” against New Yorkers’ fundamental liberty interest and the domestic
relations exception to federal subject matter jurisdiction (“DRE”)11 and to protect the Defendants
from answering this complaint, discovery and being subjected to questioning by the Plaintiffs
before a federal jury.”


4.    Name of Subject Judge and Principal Charge: The Hon. John G. Roberts Jr.
(Respondent Roberts Jr.) is the subject judge.

On or before September 13, 2019, Respondent Roberts Jr. granted Judge Abrams12 the authority
to enter a fictitious and fraudulent dismissal of the Asensio v. DiFiore complaint to avoid reporting
on this complaint to the US Congress. Further, Respondent Roberts Jr. authorized the dismissal
to avoid dealing with conflict in New York State Supreme Court between his conduct and the state
actions.



8. These rules are solely and exclusively allowed to manage the internal operation of the state judiciary and cannot
have any impact outside the four walls of the courthouse. Judge DiFiore has used agreements with Chief Justice
Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate New Yorkers’ most
important rights in the most important area of liberty and freedom, New York domestic relations processes.
9. These are rules that are sole and exclusive allowed to manage the internal operation of the state judiciary and
cannot have any impact outside the four walls of the courthouse. Judge DiFiore has used the agreement between
Respondent Roberts Jr. and Judges Katzmann and McMahon to fraudulently and knowingly abrogate America’s most
important rights in the most important area of liberty and freedom, New York domestic relations processes.

10
 . Rule 1 that governs the ethos of the scope and purpose of the US Courts. These rules are drawn under the
authority of the act of June 19, 1934, U.S.C., Title 28, §723b (Rules in actions at law; Supreme Court authorized to
make) and §723c [see 2072] (Union of equity and action at law rules; power of Supreme Court) and also other grants
of rulemaking power to the Court. Also, the Rules Enabling Act of 1934 28 U.S.C. § 2072 (2006).

11
  Exactly like the federal judges have done, Judge DiFiore used ministerial powers to act without authority in New
York State against parents’ civil rights in order to take New Yorkers’ parenting rights. Ministerial powers are limited
to “the power to regulate the practice of law, deal with matters of court budget, administer courtroom facilities and
personnel, control court records and files, calendar cases and dismiss actions for non-prosecution, and establish
substantive, evidentiary, and procedural rules to resolve disputes between parties.” Supervisory Power of the New
York Courts, Bennett L. Gershman Pace Law Review April 1994.

12. Judge Abrams is notorious for entering a highly questionable judgment not withstanding jury verdict in a criminal
case against Devon Archer. Mr. Archer is alleged to have used his business association with former Vice Joe Biden's
son, Hunter Biden, and former US Senator and Secretary of State John Kerry's stepson, Chris Heinz, in connection
with the case. Notwithstanding, Judge Abrams’ order the US government is continuing to prosecute the case against
Mr. Archer.



                                                     Page 3 of 5
            Case 1:18-cv-10933-RA Document 113 Filed 09/15/19 Page 4 of 5



The complaint deals with Respondent Roberts Jr. unauthorized lobbying of the US Congress in
favor of the DRE and fabrication of unauthorized rules under the DRE that allow criminal conduct
by both state and federal trial courts and state and federal appeal courts in domestic relations and
domestic violence cases.

There is no more substantial right that the right to be free from the Chief Justice fabricating
unauthorized rules that allow state judges to collude with private parties to fabricate false criminal
charges and unauthorized procedures to take constitutional unilateral,13 most precious, and
substantial rights in New York State and in New York Federal courts. This are rights that cannot
be adjudicated using neutral principles. This is especially true in domestic relations and domestic
violence case that harm innocent children’s basic political beliefs. 14 Fabricating policies that allow
state judges to profit from colluding with one parent against another in domestic relations and
domestic violence cases is a high criminal act of treason against America’s constitutional
democracy and an act of criminal interference to American's most substantial rights, liberties and
freedom. Those are the speech and liberty rights of a parent to speak to their child on political,
religious, moral, sexual conduct, the role of the sexes, drug use and other matters without any
government interference. The right to raise children to learn how about America’s history and
democracy and voting without government interference.

Respondent Roberts Jr. authorized Judge Abrams’ dismissal action in order to conceal his
wrongdoings from Congress. His wrongdoings constitute deliberate violations of all seven steps
of the Federal Rules of Civil Procedure15 and Rule 1 of the US Federal Rules of Civil Procedure16

13. Unilateral rights are those that are entirely under the individual’s sole discretion and control, free from any possible
government regulation. Individuals have the unique power to exercise these rights that do not impose on any other
person’s rights or property. These are matters that cannot be judged through neutral principles.

14. U.S. District Judge Arenda Wright Allen ruled that the State of Virginia had harmed a former student, Gavin
Grimm, who was not provided with a transgender bathroom. Here Respondent Roberts, Jr. has directly and maliciously
caused real grave harm to Americans that are not requesting any government act or imposed themselves on any one’s
rights.
15. There are seven steps for drafting and amending the Civil Rules: (i) the Advisory Committee on the Federal Rules
of Civil Procedure drafts the rules; (ii) the Standing Committee on the Federal Rules of Practice and Procedure
approves the rules and sends them out for public comment; (iii) the Civil Rules Committee reviews the public response
and revises the rules if necessary; (iv) the Standing Committee reviews the rules and approves them; (v) the United
States Judicial Conference approves the rules; (vi) the Supreme Court does the same; and (vii) Congress acts to defeat
or postpone the proposals or does nothing, and the rules become law. Peter G. McCabe, Renewal of the Federal
Rulemaking Process, 44 AM. U. L. REV. 1655, 1663–75 (1995); see also Federal Rulemaking,
http://www.uscourts.gov/rules/proceduresum.htm (last visited Apr. 16, 2009). The process generally takes three years
from start to finish. See McCabe, supra, at 1673. I will refer to the Advisory Committee on the Federal Rules of Civil
Procedure as the “Civil Rules Committee” or the “Committee,” the Standing Committee on the Federal Rules of
Practice and Procedure as the “Standing Committee,” and the United States Judicial Conference as the “Judicial
Conference” or the “Conference.” Recovering Access: Rethinking the Structure of Federal Civil Rulemaking Seattle
University School of Law Legal Studies Paper Series 10:03 Published in New Mexico Law Review (Spring 2009)

16. Rule 1 that governs the ethos of the scope and purpose of the US Courts. These rules are drawn under the authority
of the act of June 19, 1934, U.S.C., Title 28, §723b (Rules in actions at law; Supreme Court authorized to make) and
§723c [see 2072] (Union of equity and action at law rules; power of Supreme Court) and also other grants of
rulemaking power to the Court. Also, the Rules Enabling Act of 1934 28 U.S.C. § 2072 (2006).



                                                       Page 4 of 5
           Case 1:18-cv-10933-RA Document 113 Filed 09/15/19 Page 5 of 5



requiring him to secure “the just, speedy, and inexpensive determination” of the Claimant’s DRE
Cases, and federal statute 28 U.S.C. §2072(b). His unauthorized acts are designed to allow judges
to act outside of judicial jurisdiction.17 In this case, Respondent Roberts Jr. is allowing Judges
Katzmann, McMahon and Abrams to fabricate unauthorized procedure to protect and to work with
Judge DiFiore including to fabricate fictitious court documents for Judge DiFiore’s use with the
press.

This complaint concerns an unauthorized agreement between Respondent Roberts Jr., and the Hon.
Robert Allen Katzmann, Chief Judge of the US Court of Appeals for the Second Circuit, to conceal
the evidence contains in the complaint, deny the Complainant an appeal and thus prevent the
evidence contained in the DRE Cases to be heard by a federal jury.

This complaint also deals with Respondent Roberts Jr. unauthorized agreements to allow Judge
DiFiore to perpetrate unauthorized, unnoticed rule making at the Administrative Board of the
Courts under the cover of the DRE. This include allowing the Chief of New York County District
Attorney’s Domestic Violence Unit Lawrence Newman to collude with Adetokunbo O. Fasanya,
a magistrate in New York State’s limited jurisdiction, inferior New York County Family Court,
and Emilie Marie Bosak to fabricated false criminal charges and fee invoices against the
Complainant. These has caused serious harm to the Complaint his daughter, Eva Asensio.

I swear on this the 13th day of September 2019 under oath that the above statements are complete,
true, and correct to the best of my knowledge and that I have fairly considered all the facts, factors,
and circumstances related to any statement I have made herein based on information and belief.

                                                                        I do so swear:

                                                                        Manuel P. Asensio
                                                                        _______________________
                                                                        Manuel P. Asensio
                                                                        Complainant




17. “The legitimate powers of government extend to such acts only as are injurious to others. But it does me no injury
for my neighbor to say there are twenty gods, or no god. It neither picks my pocket nor breaks my leg.” Thomas
Jefferson, Notes on the State of Virginia. Query XVII. Published in English in London in 1787. Published
anonymously in Paris in 1785.


                                                    Page 5 of 5
